Name: Commission Regulation (EC) No 1186/2002 of 2 July 2002 amending Regulation (EC) No 94/2002 laying down detailed rules for applying Council Regulation (EC) No 2826/2000 on information and promotion actions for agricultural products on the internal market
 Type: Regulation
 Subject Matter: European construction;  agricultural activity;  marketing
 Date Published: nan

 Avis juridique important|32002R1186Commission Regulation (EC) No 1186/2002 of 2 July 2002 amending Regulation (EC) No 94/2002 laying down detailed rules for applying Council Regulation (EC) No 2826/2000 on information and promotion actions for agricultural products on the internal market Official Journal L 173 , 03/07/2002 P. 0004 - 0004Commission Regulation (EC) No 1186/2002of 2 July 2002amending Regulation (EC) No 94/2002 laying down detailed rules for applying Council Regulation (EC) No 2826/2000 on information and promotion actions for agricultural products on the internal marketTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2826/2000 of 19 December 2000 on information and promotion actions for agricultural products on the internal market(1), and in particular Article 12 thereof,Whereas:(1) Commission Regulation (EC) No 94/2002(2), as last amended by Regulation (EC) No 434/2002(3), lays down detailed rules for applying Regulation (EC) No 2826/2000.(2) Article 7 of Regulation (EC) No 94/2002 specifies certain details of the procedure for examination and approval by the Commission of programmes drawn up by trade federations and interbranch organisations.(3) Article 8 of Regulation (EC) No 94/2002 specifies certain details of the procedure for examination and approval by the Commission of programmes submitted by Member States where Article 7 of Regulation (EC) No 2826/2000 is applied.(4) For reasons of clarity and legal security, provision should be made for the above procedures to include a decision to be taken by the Commission on which programmes are eligible under the indicative budgets referred to in Annex III to Regulation (EC) No 94/2002.(5) As a result, Article 7(3) and Article 8 of Regulation (EC) No 94/2002 should be adapted.(6) The measures provided for in this Regulation are in accordance with the opinion delivered at the joint meeting of the management committees on agricultural product promotion,HAS ADOPTED THIS REGULATION:Article 1Article 7(3) of Regulation (EC) No 94/2002 is replaced by the following: "3. After checking the programmes on the final list referred to in the third subparagraph of Article 6(3) of Regulation (EC) No 2826/2000, the Commission shall decide which programmes it can part-finance under the indicative budgets given in Annex III to this Regulation no later than 14 August 2002 the first time and no later than 15 November thereafter.The Commission shall notify the joint management committees provided for in Article 13 of Regulation (EC) No 2826/2000 of its decision."Article 2The last sentence of Article 8 of Regulation (EC) No 94/2002 is replaced by the following: "The Commission shall decide which programmes it can part-finance under the indicative budgets given in Annex III to this Regulation no later than 30 September 2002 the first time and no later than 15 December thereafter.The Commission shall notify the joint management committees of its decision."Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 328, 21.12.2000, p. 2.(2) OJ L 17, 19.1.2002, p. 20.(3) OJ L 67, 9.3.2002, p. 6.